- Prepared by Imprima   UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER Pursuant to Rule13a-16 or 15d-16 of The Securities Exchange Act of 1934 October 29, 2010 Crucell NV (Exact name of registrant as specified in its charter) P.O. Box 2048 Archimedesweg 4 2eiden The Netherlands (Address of principal executive offices) 000-30962 (Commission File Number) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F[ x ] Form 40-F[ ] Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes[ ] No[ x ] PRESS RELEASE Crucell Puts Temporary Hold on Shipments of Quinvaxem ® and Hepavax-Gene ® Leiden, the Netherlands (October 28, 2010)  Dutch biopharmaceutical company Crucell N.V. (NYSE Euronext, NASDAQ: CRXL; Swiss Exchange: CRX) today announced that it has put a temporary hold on all shipments of its fully liquid pentavalent vaccine Quinvaxem ® and its hepatitis B vaccine Hepavax-Gene ® as the sterile operation of its Shingal facility in Korea may have been compromised during recent operations. The Shingal facility was already scheduled to be vacated next year. The operations in our new Incheon facility are not affected. Currently the situation is being investigated. As a precautionary measure, Crucell has imposed a hold on all material currently held on stock. Crucell expects to resume shipping before the end of November when results of the investigation are expected to be available. There are no concerns in terms of product safety in relation to the use of any of the vaccines that have already been distributed. All products currently in the market were manufactured in compliance with GMP regulations and have passed all release tests, including, without exception, all sterility analyses. Due to the investigation and current production stop of Quinvaxem ® and Hepavax-Gene ® Crucell anticipates that in the period up to and including January 2011 new shipments of Quinvaxem ® and Hepavax-Gene ® shall be limited. As of February 2011 full availability is expected. Crucell is working with its customers and stakeholders to ensure uninterrupted execution in-country immunization programs. As a result of the abovementioned, the financial outlook for 2010, given in August, no longer holds. Crucell will inform the market as soon as more clarity on the financial impact is obtained. This manufacturing issue is not uncommon to the biologics industry and generally resolved without lengthy operational disruptions. Pending the investigation outcome, Crucell has suspended the manufacturing operations in the Shingal site. Crucell is positive it shall be able to resolve the situation and estimates it can resume manufacturing as early as November 2010. Crucell remains confident in the safety and quality of Quinvaxem ® and Hepavax-Gene ® and the contribution of these vaccines in protecting children against five important infectious diseases. About Crucell Crucell N.V. (NYSE Euronext, NASDAQ: CRXL; Swiss Exchange: CRX) is a global biopharmaceutical company focused on research development, production and marketing of vaccines, proteins and antibodies that prevent and/or treat infectious diseases. In 2009 alone, Crucell distributed more than 115 million vaccine doses in more than 100 countries around the world, with the vast majority of doses (97%) going to developing countries. Crucell is one of the major suppliers of vaccines to UNICEF and the developing world. Crucell was the first manufacturer to launch a fully-liquid pentavalent vaccine. Called Quinvaxem
